977 So. 2d 937 (2008)
Edgar J. DUHON, III, Cyd Marie Duhon, and on Behalf of his Minor Children, Tyler Duhon and Kayla Duhon
v.
UNITED PACIFIC INSURANCE COMPANY, R&B Falcon Drilling USA, Inc. and Curtis Bailey.
No. 2008-C-0186.
Supreme Court of Louisiana.
March 14, 2008.
In re Louisiana Insurance Guaranty Assoc.;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of St. Mary, 16th Judicial District Court Div. G, No. 107,803; to the Court of Appeal, First Circuit, No. 2007 CA 0836.
Denied.